Citation Nr: 0304259	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the 
left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right hip.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania which denied 
service connection for a left knee disorder and confirmed and 
continued a previous denial of service connection for a right 
hip disorder.  The veteran provided testimony in September 
1999 before the undersigned Board member via a teleconference 
hearing.  The Board thereafter remanded this case to the RO 
in February 2000 so that additional development of the 
evidence could be conducted.


FINDINGS OF FACT

1.  A left knee disability was not manifested in service and 
is not currently shown to be present.  

2.  An unappealed rating decision in May 1987 denied service 
connection for a right hip disorder based on a finding that 
the veteran did not have a right hip disability which was 
incurred or aggravated in service.

3.  Evidence received since the May 1987 rating decision does 
not tend to show that the appellant has a right hip 
disability which was incurred or aggravated in service, does 
not bear directly and substantially upon the matter of 
service connection for a right hip disability, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Evidence received since the May 1987 rating decision 
denying service connection for a right hip disorder is not 
new and material, and the claim may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met with respect to the issues addressed herein.  

Well-groundedness is no longer an issue, as the claims have 
been considered on the merits.  The veteran was notified why 
the claims were denied in the rating decision in March 1998 
and in a statement of the case in January 1999.  In an 
October 2002 supplemental statement of the case the RO 
readjudicated the veteran's claims under the VCAA.  The 
veteran has been advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  The RO has also notified the veteran by letter on 
several occasions during the instant appeal period, most 
recently in January 2002, as to what it was doing to assist 
the veteran in the development of his claims, as well as of 
what he needed to do.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
The RO has obtained the veteran's service medical records.  
At his September 1999 hearing the veteran indicated that he 
was treated by a family physician for left knee arthritis.  
He also informed a VA examiner in March 1987 (and testified 
in September 1999) that he received treatment for arthritis 
or stress fractures of the knees and hips at Valley Forge 
General Hospital in Phoenixville during, or prior to, 1976.  
Pursuant to the Board's February 2000 remand, attempts were 
made by the RO on more than one occasion (most recently in 
January 2002) to elicit information from the veteran that 
would aid the RO to obtain records of such treatment.  He has 
not responded.  The Board observes that "the duty to assist 
is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Regarding the right 
hip claim, it is also noteworthy that the duty to assist does 
not attach until a claim has been reopened.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  The Board has considered whether further VA 
examination is indicated, and has determined that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  In 
sum, all of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA are met.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective for claims to reopen 
filed prior to August 29, 2001).  

In petitions to reopen previously denied claims filed prior to 
August 29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [The provisions of 38 C.F.R. § 3.156 have now been 
amended.  However, application of the changes in § 3.156 is 
limited to claims to reopen received on or after August 29, 
2001.  Since the veteran's claim to reopen was received prior 
to August 29, 2001, the new 38 C.F.R. § 3.156 provisions do 
not apply in this case.]

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence submitted 
since the last final denial of a claim.  Evans v. Brown, 9 
Vet. App 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Factual Background/Analysis

Left Knee Disability

The veteran's service medical records, including the report 
of his examination for separation from service, make no 
mention of complaints, findings. or diagnosis regarding the 
left knee.  The medical records do show that the veteran was 
treated for a left hip stress fracture in July 1971, and a 
diagnosis of left tibia stress fracture was made in October 
1971.  A DA Form 3349, showing the month of the year as July, 
but with no year, and not mentioning the veteran's name, 
shows that a profile was issued for what appears to be 
"[p]ost op arthritis L knee."  There is no other mention of 
this in the veteran's service medical records.  

On April 1972 VA examination the veteran did not complain of 
problems associated with his left knee.  

On February 1987 VA examination the veteran complained of 
bilateral knee pain both during and after his period of 
service.  He gave a history of a fall in 1971, after which he 
was placed in a full body cast for seven months.  Chronic 
bilateral knee pain was diagnosed.  

On VA examination in September 1997 examination of the left 
knee showed full range of motion, with complaints of pain at 
full flexion from the trochanter to the knee.  A left knee 
disorder was not diagnosed.  X-ray examination of the left 
knee in September 1997 was normal.  

At a September 1999 hearing before the undersigned the 
veteran complained of left knee arthritis, accompanied by 
limitation of motion.  He added that he injured his left knee 
at the same time he injured his left hip and tibia in 
service.  

VA outpatient treatment records dated from 1974 to 1997 make 
no mention of a left knee disorder.

Private medical records from two separate medical providers, 
dated from 1998 to 2001, show no diagnosis of a left knee 
disorder.  

A threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a left knee disability.  The veteran 
was examined by VA in September 1997.  Left knee X-rays were 
normal.  No left knee disability was diagnosed.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
noted, the veteran was advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability and that it is related to disease or injury 
in service.  Here, the veteran has neither submitted any 
evidence of a current diagnosis of a left knee disorder nor 
identified any treatment provider with records of treatment 
for a left knee disorder.  As a layperson, the veteran is not 
competent to establish by his own opinion that he has a 
disorder of the left knee (or relate such disability to 
service).  See Espiritu, supra.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.

It is also noteworthy that while the veteran has not 
specifically argued that he has a left knee disorder 
secondary to a service-connected disability, in this case, 
left hip and tibia fracture residuals, the record does not 
include a medical opinion relating a left knee disability to 
the service-connected disorders.  

Right Hip Disability

The veteran's service medical records contain no mention of 
right hip problems.

On April 1972 VA examination of the right hip and leg were 
noted to be "not remarkable."

On February 1987 VA examination the veteran complained of 
bilateral hip pain.  Chronic post traumatic pain of the 
bilateral greater trochanters was diagnosed.  

In May 1987, the RO denied service connection for a right hip 
disorder, finding that the veteran, in pertinent part, did 
not have a right hip disability which was either incurred or 
aggravated in service.  See June 1987 notice letter to 
veteran.  The veteran was notified of this decision and of 
his procedural and appellate rights.  He did not appeal it, 
and it is final.  38 U.S.C.A. § 7105.

Evidence received since the May 1987 RO decision includes VA 
and private medical records (and examination reports) and the 
transcript of a hearing before the undersigned.  VA medical 
records received include the report of a September 1997 
examination which indicates that a right hip disability was 
not diagnosed.  VA      X-rays in September 1997 show the 
right hip was normal, as did VA CT [computed tomography] 
studies in October 1997.  VA outpatient records from 1974 to 
1997 contain no mention of a right hip disability.

At his September 1999 hearing before the undersigned, the 
veteran testified that he injured his right hip at the same 
time he injured his left hip and tibia during service.  He 
asserted that he suffered stress fractures of both of his 
hips for which he was placed in a body cast.  

Private medical records dated from 1998 to 2001, make no 
mention of a right hip disorder.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability.  The May 1987 RO decision denied 
service connection for a right hip disorder on the basis that 
such a disorder was not shown to have been either incurred or 
aggravated by the veteran's period of service.  The 
additional evidence received since then does not tend to show 
otherwise.  While the evidentiary record contains assertions 
by the veteran that he has a right hip disability due to 
injury in service, such assertions are not supported by the 
evidence of record.  It is noteworthy that the record is 
devoid of any medical opinion, either VA or private, that 
indicates the veteran currently has a right hip disability, 
or (other than by his own history) that he ever had a right 
hip disorder.  While the appellant is competent to allege 
that he has a disability of the right hip, as a layperson he 
is not qualified to offer a medical opinion as to the 
diagnosis and etiology of current disability.  See Espiritu, 
supra.  The additional evidence received is not probative of 
this threshold matter, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and consequently is not material.  


ORDER

Service connection for a left knee disability is denied.

The appeal to reopen a claim of service connection for a 
right hip disability is denied.  



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

